United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  June 19, 2007

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 06-40430
                        Conference Calendar


KEITH JONES,

                                    Petitioner-Appellant,

versus

U. P. CHILDRESS, Warden,

                                    Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                      USDC No. 1:05-CV-886
                       --------------------

Before JONES, Chief Judge, and JOLLY and DENNIS, Circuit Judges.

PER CURIAM:*

     Keith Jones, federal prisoner # 07431-424, appeals the

district court’s denial of his 28 U.S.C. § 2241 petition, which

challenged the 168-month sentence imposed after his guilty-plea

conviction of racketeering.   The district court, citing Reyes-

Requena v. United States, 243 F.3d 893, 904 (5th Cir. 2001), held

that Jones had not established that the remedy in 28 U.S.C.

§ 2255 was inadequate or ineffective to challenge his sentence.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 06-40430
                               -2-

     Jones has failed to brief this issue on appeal.   Therefore,

he has abandoned the relevant issue.   See Yohey v. Collins, 985

F.2d 222, 224-25 (5th Cir. 1993).

     AFFIRMED.